Exhibit 10.1

 



THIS NOTE, AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
(THE “SECURITIES”) HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT
BE TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT” OR THE “SECURITIES ACT”) SHALL HAVE BECOME EFFECTIVE
WITH RESPECT THERETO OR (ii) RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE
ACT IS NOT REQUIRED IN CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS IN
VIOLATION OF ANY APPLICABLE STATE SECURITIES LAWS. THIS LEGEND SHALL BE ENDORSED
UPON ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE AND ANY SECURITIES ISSUABLE UPON
CONVERSION OF THIS NOTE (EXCEPT AS OTHERWISE PROVIDED BELOW).

 

NON-RECOURSE SECURED CONVERTIBLE PROMISSORY NOTE

 

Effective January 20, 2017

 

FOR VALUE RECEIVED, Panther Biotechnology, Inc., a Nevada corporation (the
“Company”), hereby promises to pay to the order of Rob Estell, an individual
and/or permitted assigns (the “Holder”), the aggregate principal amount of
$300,000 (the “Principal”), upon the terms and conditions hereinafter set forth.
This Non-Recourse Secured Convertible Promissory Note is defined herein as the
“Note” or the “Promissory Note”. The “Effective Date” of this Note shall be
January 20, 2017. The repayment of this Note is secured by the terms of that
certain Security and Pledge Agreement by Company in favor of Holder dated on or
around the date hereof (the “Security Agreement”), a copy of which is attached
as Exhibit A hereto. Upon the occurrence of any Event of Default by Company
hereunder, the Holder may take action to enforce the Security Interest provided
for in the Security Agreement in connection with the Collateral (as defined
therein) secured by the Security Agreement.

 

1.               Payment Terms. The Company shall have no obligation to pay the
Principal in cash and instead, the Principal amount hereof shall automatically
convert into shares of common stock of the Company (“Common Stock”), as set
forth in Section 3 hereof. The Principal shall not accrue interest.

 

2.               Prepayment. This Note may be prepaid by the Company in whole or
part by the Company by payment of the Principal outstanding under this Note, or
any portion thereof, in cash to Holder at any time.

 

3.               Automatic Conversions of this Note.

 

(a)               Beginning on the first Business Day which falls thirty (30)
days after the Beginning Conversion Date (the day of such applicable month being
defined herein the “Monthly Conversion Day”), and continuing each calendar month
thereafter on the first Business Day to occur after the applicable Monthly
Conversion Day, until the Principal amount of this Note is (i) fully converted
into Common Stock pursuant to this Section 3 or (ii) fully repaid by the Company
in cash, a portion of the Principal shall automatically convert into that number
of shares of Common Stock as equals the lesser of (A) the Monthly Conversion
Amount divided by the Conversion Price; and (B) the Maximum Percentage (each as
applicable, a “Monthly Conversion” and the shares of Common Stock issuable in
connection with each Monthly Conversion, the “Monthly Shares”). “Business Day”
means a day other than (i) a Saturday, (ii) a Sunday or (iii) a day on which
commercial banks in the City of Houston, Texas are authorized or required to be
closed for business. The “Monthly Conversion Amount” means ten percent (10%) of
the total volume of the Company’s Common Stock on the Principal Market for the
thirty (30) days prior to such applicable Monthly Conversion Day (as reported by
otcmarkets.com or if the Common Stock is not traded on the OTC Market,
Nasdaq.com) multiplied by the Conversion Price. The “Conversion Price” equals
$0.50 per share of Common Stock. The “Principal Market” means initially the OTC
Pink market and shall also include the OTCQB Market, the NASDAQ Capital Market,
the New York Stock Exchange, NYSE MKT, or the NASDAQ National Market, whichever
is at the time the principal trading exchange or market for the Common Stock,
based upon share volume.

 

 

 

 



 1 

 

 

(b)               The “Beginning Conversion Date” means the earlier to occur of
(a) the one year anniversary of the Effective Date; and (b) the date the
Company, in its sole discretion, provides.

 

(c)               On the first Business Day on or following, the second
anniversary of the Effective Date, the then remaining Principal amount of this
Note shall automatically convert (the “Final Conversion” and together with each
Monthly Conversion, a “Conversion”) into that number of shares of Common Stock
as equals the remaining Principal balance hereof on such date, divided by the
Conversion Price, without regard for the Maximum Percentage (the “Final Shares”
and together with the Monthly Shares, the “Shares”).

 

(d)               Following each Conversion, the Company shall issue to the
Holder all Shares which such Holder is due in connection with such Conversion
and promptly deliver such Shares to the address of Holder which the Company then
has on record. The Shares issuable in connection with a Conversion shall be
fully-paid, non-assessable shares of Common Stock. Unless the Holder provides a
valid opinion from an attorney stating that such Shares can be issued free of
restrictive legend, which shall be determined by the Company in its sole
discretion, prior to the issuance date of such Shares, such Shares shall be
issued with a restrictive legend.

 

(e)               Notwithstanding anything to the contrary set forth herein,
upon Conversion of this Note in accordance with the terms hereof the Holder
shall not be required to physically surrender this Note to the Company unless
the entire unpaid principal amount of this Note is so Converted, provided
further that the Holder’s failure to so deliver this Note shall in no way effect
any such Conversion. The Company shall maintain records showing the principal
amount so Converted and the dates of such Conversions, so as not to require
physical surrender of this Note upon each such Conversion. In the event of any
dispute or discrepancy, such records of the Company shall be controlling and
determinative in the absence of manifest error. Notwithstanding the foregoing,
if any portion of this Note is Converted as aforesaid, the Holder may not
transfer this Note unless the Holder first physically surrenders this Note to
the Company, whereupon the Company will forthwith issue and deliver upon the
order of the Holder a new Note of like tenor, registered as the Holder (upon
payment by the Holder of any applicable transfer taxes) may request,
representing in the aggregate the remaining unpaid Principal amount of this
Note. The Holder and any assignee, by acceptance of this Note, acknowledge and
agree that, by reason of the provisions of this paragraph, following Conversion
of a portion of this Note, the unpaid and unconverted Principal amount of this
Note represented by this Note may be less than the amount stated on the face
hereof.

 

(f)                The Company shall be authorized to take whatever action
necessary, if any, following the issuance and delivery of the Shares evidencing
the final Conversion of this Note to reflect the cancellation of the Note, which
shall not require the approval and/or consent of Holder, and provided that by
agreeing to the terms and conditions of this Note and the acceptance of the
Note, Holder hereby agrees to release the Company from any and all liability
whatsoever in connection with the cancellation of the Note following the final
Conversion, regardless of the return to the Company of any documentation
representing or evidencing the Note (a “Cancellation”).

 

 

 

 



 2 

 

 

(g)               Notwithstanding the above, Holder, by accepting this Note
hereby covenants that it will, whenever and as reasonably requested by the
Company, at its sole cost and expense, do, execute, acknowledge and deliver any
and all such other and further acts, deeds, assignments, transfers, conveyances,
confirmations, powers of attorney and any instruments of further assurance,
approvals and consents as the Company may reasonably require in order to
complete, insure and perfect the Cancellation, if such may be reasonably
required by the Company.

 

(h)               Conversion calculations pursuant to this Section 3, shall be
rounded to the nearest whole share of Common Stock, and no fractional shares
shall be issuable by the Company upon conversion of this Note.

 

(i)                 If the Company at any time or from time to time on or after
the Effective Date of the issuance of this Note (the “Original Issuance Date”)
effects a subdivision of its outstanding Common Stock, the Conversion Price then
in effect immediately before that subdivision shall be proportionately
decreased, and conversely, if the Company at any time or from time to time on or
after the Original Issuance Date combines its outstanding shares of Common Stock
into a smaller number of shares, the Conversion Price then in effect immediately
before the combination shall be proportionately increased.

 

(j)                 On the date of any Conversion, all rights of any Holder with
respect to the amount of this Note converted, will terminate, except only for
the rights of any such Holder to receive certificate(s) (if applicable) for the
number of Shares which this Note has been Converted.

 

(k)               Except in connection with the Final Conversion, which shall
not be subject to this Section 3(k), the applicable portion of this Note shall
not be convertible during any time that, and only to the extent that, the number
of Shares to be issued to Holder upon such Conversion, when added to the number
of shares of Common Stock, if any, that the Holder otherwise beneficially owns
(outside of this Note, and not including any other securities of the Company
held by Holder having a provision substantially similar to this paragraph) at
the time of such Conversion, would exceed 4.99% (the “Maximum Percentage”) of
the number of shares of Common Stock of the Company outstanding immediately
after giving effect to the issuance of shares of Common Stock issuable upon
Conversion of this Note held by the Holder, as determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Beneficial Ownership Limitation”). The provisions of this paragraph shall not
be construed and implemented in a manner otherwise than in strict conformity
with the terms of this Section 3(k) to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended Beneficial
Ownership Limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such limitation.

 

4.               Representations and Warranties of the Company. The Company
represents and warrants to Holder as follows:

 

(a)               The execution and delivery by the Company of this Note (i) are
within the Company’s corporate power and authority, and (ii) have been duly
authorized by all necessary corporate action. Further, the undersigned is a duly
authorized representative of the Company who has been authorized by a resolution
of the Board of Directors to exercise any and all documents necessary to
effectuate the transaction contemplated hereby.

 

 

 

 

 



 3 

 

 

(b)               This Note is a legally binding obligation of the Company,
enforceable against the Company in accordance with the terms hereof, except to
the extent that (i) such enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights, and (ii) the availability of the remedy of
specific performance or injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

5.               Events of Default. If an Event of Default (as defined herein or
below) occurs (unless all Events of Default have been cured or waived by
Holder), Holder may, by written notice to the Company, take any and all actions
provided for in the Security Agreement. The following events shall constitute
events of default (“Events of Default”) under this Note, and/or any other Events
of Default defined elsewhere in this Note shall occur:

 

(a)               the Company shall have breached in any respect any material
covenant in this Note, and, with respect to breaches capable of being cured,
such breach shall not have been cured within ten (10) days following the receipt
of written notice of such breach by the Holder to the Company; or

 

(b)               the Company shall: (i) make an assignment for the benefit of
creditors, file a petition in bankruptcy, petition or apply to any tribunal for
the appointment of a custodian, receiver or a trustee for it or a substantial
portion of its assets; (ii) commence any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution or liquidation or
statute of any jurisdiction, whether now or hereafter in effect; (iii) have
filed against it any such petition or application in which an order for relief
is entered or which remains undismissed for a period of ninety (90) days or
more; (iv) indicate its consent to, approval of or acquiescence in any such
petition, application, proceeding or order for relief or the appointment of a
custodian, receiver or trustee for it or a substantial portion of its assets; or
(v) suffer any such custodianship, receivership or trusteeship to continue
undischarged for a period of ninety (90) days or more; or

 

(c)               the Company shall take any action authorizing, or in
furtherance of, any of the foregoing.

 

In case any one or more Events of Default shall occur and be continuing and
Holder has provided the Company written notice of such Event of Default, Holder
may proceed to protect and enforce its rights to the Security Interest in the
Collateral as defined in the Security Agreement entered into by the parties
together herewith, but shall not have any other rights hereunder or any other
recourse against the Company or its assets.

 

6.               Certain Waivers by the Company. Except as expressly provided
otherwise in this Note, the Company and every endorser or guarantor, if any, of
this Note waive presentment, demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note, and assent to any extension or postponement of the
time of payment or any other indulgence, to any substitution, exchange or
release of collateral available to Holder, if any, and to the addition or
release of any other party or person primarily or secondarily liable.

 

7.               Assignment and Transfer by Holder. If and whenever this Note
shall be assigned and transferred, or negotiated, including transfers to
substitute or successor trustees, in each case subject to applicable law and the
availability of an exemption from registration for such transfer, which shall be
approved by the Company subject to the Holder providing the Company a legal
opinion for such transfer, which opinion shall be reasonably accepted by the
Company, the holder hereof shall be deemed the “Holder” for all purposes under
this Note.

 

 

 

 



 4 

 

 

8.               Amendment. This Note may not be changed orally, but only by an
agreement in writing, signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.

 

9.               Governing Law. It is the intention of the parties hereto that
the terms and provisions of this Note are to be construed in accordance with and
governed by the laws of the State of Texas, except as such laws may be preempted
by any federal law controlling the rate of interest which may be charged on
account of this Note.

 

10.           Construction. When used in this Note, unless a contrary intention
appears: (i) a term has the meaning assigned to it; (ii) “or” is not exclusive;
(iii) “including” means including without limitation; (iv) words in the singular
include the plural and words in the plural include the singular, and words
importing the masculine gender include the feminine and neuter genders; (v) any
agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; (vi) the words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Note shall refer to this Note as a whole and not to any particular provision
hereof; (vii) references contained herein to Article, Section, Schedule and
Exhibit, as applicable, are references to Articles, Sections, Schedules and
Exhibits in this Note unless otherwise specified; (viii) references to “writing”
include printing, typing, lithography and other means of reproducing words in a
visible form, including, but not limited to email; (ix) references to “dollars”,
“Dollars” or “$” in this Note shall mean United States dollars; (x) reference to
a particular statute, regulation or Law means such statute, regulation or Law as
amended or otherwise modified from time to time; (xi) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
(xii) unless otherwise stated in this Note, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”; (xiii) references to “days” shall mean calendar days; and (xiv) the
paragraph headings contained in this Note are for convenience only, and shall in
no manner be construed as part of this Note.

 

11.           No Third Party Benefit. The provisions and covenants set forth in
this Note are made solely for the benefit of the parties to this Note and are
not for the benefit of any other person, and no other person shall have any
right to enforce these provisions and covenants against any party to this Note.

 

12.           Jurisdiction, Venue and Jury Trial Waiver. The parties hereby
consent and agree that, in any actions predicated upon this Note, venue is
properly laid in Texas and that the Circuit Court in and for Harris County,
Texas, shall have full subject matter and personal jurisdiction over the parties
to determine all issues arising out of or in connection with the execution and
enforcement of this Note.

 

13.           WAIVER OF JURY TRIAL. THE COMPANY AND HOLDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO TRIAL BY JURY
IN RESPECT TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS,
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THE COMPANY ACKNOWLEDGES
THAT THIS WAIVER OF JURY TRIAL IS A MATERIAL INDUCEMENT TO THE HOLDER IN
EXTENDING CREDIT TO THE COMPANY, THAT THE HOLDER WOULD NOT HAVE EXTENDED SUCH
CREDIT WITHOUT THIS JURY TRIAL WAIVER, AND THAT THE COMPANY HAS BEEN REPRESENTED
BY AN ATTORNEY OR HAS HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN
CONNECTION WITH THIS JURY TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS
WAIVER.

 

 

 

 

 

 

 

 



 5 

 

 

14.           Non-Recourse. The obligations of the Company under this Note are
non-recourse obligations. If the Company fails to comply with any of the
provisions of this Note or an Event of Default occurs hereunder, the Holder’s
sole remedy shall be to obtain the Collateral (as defined in the Security
Agreement), and the Company shall have no further obligation to the Holder under
this Note or otherwise. In furtherance thereof, Holder agrees that for payment
of this Note it will look solely to the Collateral or such other collateral, if
any, it may now or hereafter be given to secure the payment of this Note, and no
other assets of the Company shall be subject to levy, execution or other
enforcement procedure for the satisfaction of the remedies of Holder, or for any
payment required to be made under this Note. By accepting this Note, the Holder
agrees that the Collateral and the rights thereto if assumed by the Holder upon
the default hereof and pursuant to the terms of the Security Agreement shall
fully discharge all of the Company’s obligations hereunder.

 

15.           Notices. Any and all notices, requests or other communications
hereunder shall be given in writing and delivered by: (a) regular, overnight or
registered or certified mail (return receipt requested), with first class
postage prepaid; (b) hand delivery; (c) facsimile transmission; or (d) overnight
courier service, to the parties at the addresses or facsimile numbers set forth
on the signature page hereof or at such other address or number as shall be
designated by either of the parties in a notice to the other party given in
accordance with this Section 15, provided that at least ten (10) days prior
written notice shall be given for any change. Except as otherwise provided in
this Note, all such communications shall be deemed to have been duly given: (A)
in the case of a notice sent by regular or registered or certified mail, three
business days after it is duly deposited in the mails; (B) in the case of a
notice delivered by hand, when personally delivered; (C) in the case of a notice
sent by facsimile, upon transmission subject to telephone confirmation of
receipt; and (D) in the case of a notice sent by overnight mail or overnight
courier service, the next business day after such notice is mailed or delivered
to such courier, in each case given or addressed as aforesaid.

 

16.           Severability. If any term or other provision of this Note is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Note shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Note so as to affect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.

 

17.           Entire Agreement. This Note and the Security Agreement constitute
the sole and only agreement of the parties hereto and supersedes any prior
understanding or written or oral agreements between the parties respecting the
subject matter hereof.

 

 

 

[Remainder of page left intentionally blank. Signature page follows.]

 

 

 

 

 

 

 

 



 6 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Non-Recourse Secured
Convertible Promissory Note to be executed and delivered as of the date first
above written, to be effective as of the Effective Date set forth above.

 

“Company”

 

Panther Biotechnology, Inc.

 

 

 

/s/ Evan Levine                                        

Evan Levine

Chief Executive Officer

 

Address For Notice:

 

1517 San Jacinto Street

Houston, Texas 77002

 

 

 

“Holder”

 

 

 

 

/s/ Rob Estell                                      

Rob Estell

 

Address For Notice:

 

4400 Sample Road

Coconut Creek, Florida 33073

 

 

 

 

 

 

 

 

 



 7 

 